COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00162-CV


CLYDE T. MOORE, JR.                                                  APPELLANT

                                          V.

LESLIE G. MARTIN, P.C.                                                 APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Clyde T. Moore, Jr. attempts to appeal from the trial court’s order

sustaining the county clerk’s contest to his affidavit of inability to pay costs.2

After appellant filed his notice of appeal, we sent him a letter expressing our

concern that we do not have jurisdiction because the order that appellant is

appealing from is not a final judgment or an appealable interlocutory order. We
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. Civ. P. 145(b), (d).
informed appellant that unless he filed a response showing grounds for

continuing the appeal, it could be dismissed for want of jurisdiction. Appellant

filed a response, but it does not state adequate grounds for continuing the

appeal.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); see also Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352

(Tex. 2001) (“A party may not appeal an interlocutory order unless authorized by

statute.”). A judgment is final when it actually disposes of all parties and claims

or expressly and unequivocally states that it does so. Lehmann, 39 S.W.3d at

200–01, 204. The order at issue in this appeal does not meet this standard for

finality, and it is not an appealable interlocutory order. See id.; Tilotta v. Smith-

Tilotta, No. 01-09-00817-CV, 2010 WL 724592, at *1 (Tex. App.—Houston [1st

Dist.] Mar. 4, 2010, no pet.) (mem. op.); Dyer v. Tex. Bd. of Pardons & Paroles,

No. 01-08-00884-CV, 2010 WL 143422, at *1 (Tex. App.—Houston [1st Dist.]

Jan. 14, 2010, no pet.) (mem. op.). We therefore dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 5, 2012



                                         2